In view of appellant's insistence in his motion for rehearing that the evidence contained in the record is such that the court ought not to permit the conviction to stand we have again carefully examined the testimony and are confirmed in the view expressed in our original opinion that the conflict in the testimony raised an issue of fact which it was the exclusive province of the jury to settle and does not present that character of case in which this court would feel authorized to disturb a verdict.
The motion for rehearing is overruled.
Overruled. *Page 531